
	

113 HR 4602 IH: Virtual Currency Tax Reform Act
U.S. House of Representatives
2014-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4602
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2014
			Mr. Stockman introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To change the tax status of virtual currencies from property to foreign currency
	
	
		1.
			Short titleThis Act may be cited as the Virtual Currency Tax Reform Act.
		2.Congressional findingsCongress finds that classifying virtual currencies as property subjects users to capital gains tax
			 on any transaction using the virtual currency based on any gain or loss
			 relative to the change in the virtual currency's value from the time of
			 purchase.
		3.Definitions
				Virtual currency is a digital representation of value that functions as a medium of exchange, a unit of account,
			 and/or a store of value.
		4.General authorizationThe Internal Revenue Service shall treat virtual currencies as a foreign currency for Federal tax
			 purposes.
		5.Moratorium
			(1)For a period of five years following the date of the enactment of this Act, the Federal Government
			 shall not impose, assess, collect, or attempt to collect capital gains tax
			 on virtual currencies.
			(2)Nothing in this Act shall prevent, impair or impede the operation of any government agency,
			 authority, or instrumentality, whether of the Federal Government or of any
			 State or political subdivision thereof, to enforce currently existing
			 criminal, civil, or taxation statutes and regulations.
			6.Effective dateThe provisions of this Act shall take effect at the beginning of the fiscal year following
			 enactment.
		
